Citation Nr: 1020013	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the thyroid, with metastasis to the left cervical nodes, to 
include as a result of exposure to ionizing radiation in 
service.  

2.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to ionizing radiation in 
service.  

3.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to ionizing radiation in 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Phoenix, Arizona.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in February 2010.  A transcript of the hearing is 
of record.

In March 2010, the Board granted a motion to advance this 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board observes that the Veteran was previously denied 
service connection for adenocarcinoma of the thyroid in 
rating decisions issued in August 1951 and March 1952.  
However, evidence associated with the claims file since the 
issuance of such denials includes service personal records 
and additional service department records obtained from the 
National Archives in St. Louis, Missouri.  Applicable 
regulations provide that, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which 
defines new and material evidence).  The regulation further 
identifies service records related to a claimed in-service 
event, injury, or disease as relevant service department 
records.  38 C.F.R. § 3.156(c)(1)(i)(2009).  As such, new and 
material evidence is not needed to reopen a previously denied 
claim when relevant service treatment records and/or any 
other relevant service department records are received after 
a prior final denial.  Rather, the claim is simply reviewed 
on a de novo basis.  

In the present case, the Board finds that the newly received 
reserve service records relate to an in-service event 
relevant to the Veteran's claim for entitlement to service 
connection for adenocarcinoma of the thyroid.  Specifically, 
such records indicate that the Veteran underwent a night 
vision test using the radium plaque adaptometer, which 
pertains to the issue of whether he may have been exposed to 
ionizing radiation in service.  Therefore, the newly received 
service treatment records fall within of the scope of 38 
C.F.R. § 3.156(c) and, as such, the Board will consider his 
claim of entitlement to service connection for adenocarcinoma 
of the thyroid on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran asserts that his claimed conditions were caused by 
exposure to ionizing radiation.  Specifically, he avers that 
he was exposed to radiation residuals from the atomic bomb 
detonations in Hiroshima and Nagasaki, Japan, because he was 
stationed in Saipan at the time of the bombings, was 
transferred to Guam, and was relocated to Pearl Harbor for 
discharge in December 1945 via a landing tank craft (LTF).  
According to his hearing testimony before the undersigned 
Acting Veterans Law Judge in February 2010, he indicated that 
clouds from the atomic bombs, and the radiation fallout from 
those bombs that followed certain air currents, came over the 
Mariana Islands.   Hearing Transcript (T.) at p. 5.  
Additionally, he indicated that the ocean water that he was 
exposed to on his voyage to Hawaii also contained "fallout" 
from the atomic bombs.  T. at p. 8.  

In addition, a careful review of service personnel records 
revealed that, in September 1944, the Veteran underwent and 
passed a night vision test with the "Radium Plaque 
Adaptometer."  However, evidentiary development regarding 
whether such test would have resulted in the exposure of 
ionizing radiation has not yet been performed.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation- 
exposed veteran.  38 U.S.C.A. § 1112(c)(2002); 38 C.F.R. § 
3.309(d) (2009).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. 
§ 3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure. 

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 
38 C.F.R. § 3.311(b)(2), found five years or more after 
service in an ionizing radiation-exposed veteran may also be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service, or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
38 C.F.R. § 3.311(b)(2)(2009).  Additionally, under this 
regulation, other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  



Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

After a careful review of the claims file, the Board finds 
that the claims must be remanded for additional development.  
Here, adenocarcinoma of the thyroid, as well as skin cancer 
(the Board parenthetically notes that the Veteran was 
diagnosed with a basal cell lesion on the nose in a May 2004 
private treatment report), are considered radiogenic diseases 
as identified under 38 C.F.R. § 3.311(b)(2)(2009), which 
lists "thyroid cancer" and "skin cancer" as a "radiogenic 
disease."  

Under the provisions of 38 C.F.R. § 3.311(a), where "it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 
§ 3.307 or § 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as the size and nature of other 
radiation dose or doses."  (The Board also parenthetically 
notes that, with regard to his diagnosis of diabetes, 38 
C.F.R. § 3.311(b)(4) provides that other claimed diseases not 
included on the list may be considered "radiogenic" if the 
claimant has cited or submitted competent scientific or 
medical evidence that supports that finding.)  Therefore, as 
the Veteran in this case developed at least two radiogenic 
diseases, that of thyroid cancer and of skin cancer, which do 
not appear to have manifested to a compensable degree under 
the provisions of 38 C.F.R. §§ 3.307 and 3.309, a dose 
assessment is required.  

Pursuant to 38 C.F.R. § 3.311(a)(2), a request should be made 
for any available records concerning the Veteran's exposure 
to radiation.  In this regard, although service department 
records and service personal records have been associated 
with the claims file, it does not appear that a specific 
request has been made to the National Personnel Records 
Center (NPRC) for the Veteran's DD Form 1141, Record of 
Exposure to Radiation, if existent.  Moreover, even if a 
negative response is received, VA has a duty to gather all 
relevant evidence from various sources of information (Earle 
v. Brown, 6 Vet. App. 558 (1994)), as a DD Form 1141 may not 
be the only obtainable evidence which shows the Veteran was 
involved in "radiation-risk activity."  

Here, in addition to the Veteran's claimed exposure to 
fallout, as the evidence indicates that the Veteran was 
tested on at least one occasion with the U.S. Navy Radium 
Plaque Adaptometer, the Navy should be contacted and asked to 
provide any records may contain information pertaining to the 
Veteran's radiation dose in service.  Thereafter, all such 
records must be "forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies" as set forth under 38 C.F.R. 
§ 3.311(a)(2)(iii).     

In the event that development under the provisions of 
38 C.F.R. § 3.311 yields negative results for a grant of 
service connection as a result of ionizing radiation, the 
Veteran's claims should also be developed under the theory of 
direct service connection.  In this regard, the Board notes 
that the Veteran submitted competent statements regarding 
blisters and other skin-related complaints in service.  See, 
e.g., T. p. 12 and excerpts from autobiography.  In addition, 
private treatment records indicate current skin-related 
symptoms of rashes (see private treatment report dated August 
2004), actinic keratoses on his hands (private treatment 
report dated February 2004), and basal cell carcinoma of the 
nose (private treatment report of May 2004).  In light of the 
Veteran's competent statements of in-service skin 
symptomatology, a VA medical examination and opinion should 
be obtained to determine the nature and etiology of his 
current skin disorders. 

The Board regrets the additional delay in the adjudication of 
this claim; however, further development is necessary to 
ensure that a fully informed decision is rendered and to 
ensure full compliance with due process requirements.



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO is directed to make a request 
for the Veteran's DD Form 1141 from the 
NPRC.  Any negative response should be 
documented in the claims file.  

2.  The RO is directed to contact the U.S. 
Navy, or other appropriate Department of 
Defense agency, to request information 
about the Veteran's use of the Radium 
Plaque Adaptometer and whether there are 
any other available records concerning the 
Veteran's exposure to ionizing radiation.  
If no specific information is available on 
the Veteran, an inquiry should be made as 
to general data regarding the use of the 
Radium Plaque Adaptometer and exposure to 
ionizing radiation.

3.  Thereafter, as appropriate, the 
Defense Nuclear Agency should prepare a 
radiation dose estimate after it is 
furnished with the information necessary 
for it to prepare one.  The furnished 
information should include the Veteran's 
DD Form 1141, if existent, as well as any 
statements made by the Veteran and his 
fellow servicemembers concerning the 
Veteran's exposure, in accordance with the 
Department of Veterans Benefits (DVB) 
Circular 21-88-11 (March 3, 1989).  

After a radiation dose has been obtained, 
the RO/AMC should follow the procedural 
and adjudicative requirements of 38 C.F.R. 
§ 3.311.  In this regard, if appropriate, 
the VA Under Secretary for Benefits or its 
designee is requested to offer an opinion 
as to whether it is least as likely as not 
(a 50 percent probability or higher) that 
the Veteran's thyroid cancer, skin cancer, 
or diabetes, is related to service, 
including as a result of exposure to 
radiation in service.  In any review of 
the claim under 38 C.F.R. § 3.311, any 
opinion provided must be thoroughly 
explained, and an adequate rationale for 
any conclusions reached should be 
provided.  However, if the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.  

4.  If the VA Under Secretary for Benefits 
provides a negative opinion with regard to 
the Veteran's claim of service connection 
for a skin disorder due to exposure to 
ionizing radiation, schedule him for an 
appropriate examination to determine the 
nature and etiology of his skin disorder.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  

With regard to each diagnosed skin 
disorder, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the disorder 
had its onset in service or is otherwise 
related to service.  

The examiner is directed to address the 
Veteran's statements regarding the in-
service onset of blisters in service, as 
well as his statements asserting that he 
has residual scarring (see T. at p. 14).

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

5.  Finally, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted, the RO must furnish a 
supplemental statement of the case, and 
the Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



